UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2360



ARTHUR O. ARMSTRONG,

                                              Plaintiff - Appellant,

          versus


KOURY CORPORATION,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, Sr., Dis-
trict Judge. (CA-97-1028)


Submitted:   December 8, 1998             Decided:   January 13, 1999


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Jonathan A. Berkelhammer,
Laura Deddish Burton, SMITH, HELMS, MULLISS & MOORE, L.L.P.,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur O. Armstrong appeals the district court’s orders grant-

ing Appellee’s motion to dismiss and for summary judgment, awarding

Appellee costs and attorneys’ fees and enjoining Armstrong from

commencing future actions against Appellee, its employees, or any

other party without leave of court.    We have reviewed the record

and the district court’s memorandum opinion and orders and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.     See Armstrong v. Koury Corp., No. CA-97-1028

(M.D.N.C. June 12 & Oct. 1, 1998).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                 2